Per Oubiam : This is an appeal from the Superior Court of Cook county. The error assigned is, that the cause was advanced under the “ five-day ” rule of the court below, and tried by the court out of its order on the docket, contrary to the provision of the general practice act. It is sufficient to remark that the bill of exceptions does not show that objection was made and exception taken to the trying of the case out of its order on the docket. The bill of exceptions should show that to have been done, in order to avail of the error assigned. The judgment is affirmed. Judgment affirmed.